—Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered on or about January 7, 2002, which, inter alia, granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff was not entitled to a refund of the portion of its bond premiums that corresponded to the contract value of the work remaining under its prematurely terminated construction contract. The risk attached at the inception of the coverage and the bond documents did not provide for a refund in the event of such termination. Under the circumstances, the premiums are deemed fully earned (see Sil-Turn Co. v London Guar. & Acc. Co., 153 Misc 805 [1934], affd 242 App Div 829 [1934]; Appeal of Bolden, 848 F2d 201, 209 [1988]; Fleetwood Acres v Federal Hous. Admin., 171 F2d 440, 442 [1948]). We have considered plaintiffs other contentions and find them unavailing. Concur — Buckley, P.J., Nardelli, Andrias, Ellerin and Friedman, JJ.